UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,
                                                                     19-CV-9186 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 DOHR; NYPD; NYC MTA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated November 8, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses the complaint

for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Since September 16, 2019, Plaintiff has filed more than 30 actions in this Court, suing

mostly agencies of the City of New York. See Frost v. Oculus, ECF 1:19-CV-9667, 5 fn.2

(S.D.N.Y. Nov. 5, 2019) (listing cases). To date, all of the complaints the Court has considered

have been dismissed as frivolous and Plaintiff has repeatedly been warned that further vexatious

or frivolous litigation in this Court will result in an order under 28 U.S.C. § 1651, barring her

from filing new actions IFP unless she receives prior permission. See id. at 4-5. Because she

continued to file frivolous cases, on November 7, 2019, the Court barred Plaintiff from filing

further actions IFP without first obtaining permission. See Frost v. City of New York (HRA), No.

1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). This action was filed prior to the Court’s bar order.

        Plaintiff sues the Division of Human Rights (DOHR), the New York City Police

Department (NYPD), and the Metropolitan Transportation Authority (MTA), She uses the

Court’s general complaint form, invokes the Court’s federal question jurisdiction, and claims

“discrimination/different treatment.” (ECF No. 2, 2.) Plaintiff lists the place of occurrence as

“New York,” and the date of occurrence as October 2, 2019. (Id. at 5.)

        Plaintiff asserts the following as her statement of claim:

        The step-child of the ring was at it again with me last night. I am speaking about
        the Division of Human Rights. D.O.H.R. is back to old stamping grounds. The
        very same hit-man a fired honcho hired was back at it again with me at the
        Lincoln Center.


                                                   2
The hitman was on my back a few minutes after I entered the Lincoln Center train
platform. It appears to me this honcho is not giving up. I went to relax by the
Lincoln fountain a bit.

Next came the musician with his death instrument in the station. They marked me
out for death. The honcho is disgruntled. The scene was big. Two groups came in
as I watched and fired from outside the turnstyle.

There were two MTA men inside the booth. They were sweating and finally
ran/hushed away. They were scared of the groups. People from the groups started
coming back out the inside platform ‒ they were angry. The gang members saw
they were preserved or/and set-up.

I asked the two MTA men what can I do about the gang with partial worded
Tshirts? They said they do not know, packed up and ran. Two police officers came
next. I explained the situation and asked the same question “What can I do”? they
said they don’t know too.

Where did it start? With the police. As I passed by a Chinese NYPD officer used
his gadget and zapped my head close to Lincoln Center. I saw two people going
out to get the money. I partially fired it when they came back.

NYPD officers know it is wrong what they are doing but still continue to do it ‒
unlock for access, to get money. I even called the emergency intercom a couple
times just to let them keep record where I was. It was hot in the subway yesterday.

I am tired, drained and exhausted by constantly running. My immune medical
condition does not make this worrying any better and God is and or has been
upset with DOHR for quite some time now. D.O.H.R. take away widows and
widowers houses, land, property, money and tear up their children by sending
wolves after. DOHR have done it to me. DOHR have the nerve to show their
face(s) again by sending the same hitman to bump me out.

On the other hand the NYC MTA did some physical damage to a few men early
this morning (I cried). A man passed me (at the side) coming down some steps on
Fulton Street. His pants was half-way below his butt. He did not see me. Three
others employees walked pass me too. One of them a man wearing uniformed
white shirt (a guard). I heard him said he gave the ‘raped’ man 20 strokes to the
other two.

I was a little scared to fire. I did but barely caught the three leaving inside the
Fulton Center (3:20 am). I took couple more proofs of a few others. The one
wearing boots appeared to be the hunter sent to bring in ‘men[.]’

I am charging DOHR with stalking. Stalking with the sole intention to kill.




                                           3
(Id. at 5-9.) Plaintiff asserts as her injuries “flashback and trauma[,] psychological and physical

distress[,] [and] pain and suffering.” (Id. at 9.)

        In the relief section, Plaintiff states that she “would like to ask the court to order the

defendants to compensate me for pain and suffering, psychological distress and stress.” (Id. at 9.)

                                            DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. This action is a

continuation of Plaintiff’s pattern of vexatious, frivolous, and meritless litigation in this Court.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). The Court’s November 7, 2019 bar against filing future

actions IFP without first receiving permission remains in effect.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



                                                     4
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   November 12, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               5
